Citation Nr: 1436501	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether recoupment of special separation benefits in the amount of $37,131.55 is proper.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to December 1987 and from September 1988 to September 1993.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2010, the Board issued a decision that found that VA's recoupment of special separation benefits in the amount of $37,131.55 was proper, denying the Veteran's claim.

Vacatur is set forth below.  The claim of whether recoupment of special separation benefits in the amount of $37,131.55 is proper is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2010, the Board issued a decision that found that VA's recoupment of special separation benefits in the amount of $37,131.55 was proper, denying the Veteran's claim.

2.  Since the date of the July 2010 decision, the Board has discovered that it did not accurately apply the law extant at the time.


CONCLUSION OF LAW

The July 2010 Board decision addressing the issue of whether the recoupment of special separation benefits in the amount of $37,131.55 was proper is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2013).  

As mentioned above, in a July 2010 decision, the Board found that VA's recoupment of special separation benefits in the amount of $37,131.55 was proper, and denied the Veteran's claim.  By way of background, in 1991, Congress added the special separation benefits program to Section 1174 of Title 10, United States Code.  See 10 U.S.C.A. § 1174a.  To avoid duplication of benefits resulting from the special separation benefits program, Congress designated an award of VA compensation as subject to recoupment of an amount equal to the total amount of special separation benefits received.  Id. § (h)(2).  In the original statute, this recoupment was computed using pre-tax dollars (i.e., the total amount of special separation benefits).

In 1996 and 1998, Congress amended the statute to calculate recoupment based upon after-tax dollars (i.e., the total amount of special separation benefits received less the amount of Federal income tax withheld from such payment), effective for any servicemember who received payment of special separation benefits beginning on December 5, 1991.  VA did not amend its corresponding regulation until June 2009.  See 74 Fed. Reg. 26,956 (June 5, 2009) (codified at 38 C.F.R. § 3.700(a)(5)).  As a result, in the July 2010 decision, the Board erroneously computed the Veteran's recoupment of special separation benefits using pre-tax dollars, instead of after-tax dollars as mandated by the amended statute, causing a due process error.

The Board must therefore vacate the July 22, 2010 decision, and enter a new remand, as follows.


ORDER

The July 22, 2010, Board decision addressing the issue of whether recoupment of special separation benefits in the amount of $37,131.55 is proper, is vacated.  


REMAND

The Veteran's DD Form 214 indicates that upon his discharge from service in September 1993, he received special separation benefits in the amount of $37,131.55.  As such, the Veteran's payments were made after December 5, 1991, and recoupment of his special separation benefits should be calculated based upon after-tax dollars (i.e., the total amount of special separation benefits received less the amount of Federal income tax withheld from such payment).

The only relevant sum of record is the pre-tax amount of special separation benefits in the amount of $37,131.55.  As such, an audit must first be performed of the Veteran's payments and withholdings, to determine the date of the payment of his special separation benefits and the amount actually recouped by VA.

Accordingly, the case is REMANDED for the following action:

1.  Conduct an audit of the Veteran's account to determine the following:

(a.)  the date that the Veteran's special separation benefits were paid to him;

(b.)  the amount of special separation benefits that was recouped by VA;

(c.)  the amount of special separation benefits paid to the Veteran ($37,131.55) less the amount of Federal income tax withheld from those payments.  When determining the correct tax rate, refer to the pertinent Internal Revenue Service regulation at 26 C.F.R. § 31.3402(g)-1(a)(7)(iii).

2.  After the above development has been completed, re-adjudicate the Veteran's claim.  If the claim remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



